TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00286-CR
                                        NO. 03-04-00287-CR



                                 Juan Antonio Perez, Appellant

                                                v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
      NOS. CR-03-793 & CR-03-794, HONORABLE DON MORGAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted appellant Juan Antonio Perez for assaulting a public servant (two

counts) and possessing more than fifty pounds of marihuana. See Tex. Pen. Code Ann. § 22.01

(West Supp. 2004-05); Tex. Health & Safety Code Ann. § 481.121 (West 2003). The district court

assessed punishment for each offense, enhanced by a previous felony conviction, at imprisonment

for fifteen years and a $10,000 fine.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Appellant was given a copy of counsel’s brief and advised of his right to examine

the appellate record and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgments of conviction are affirmed.




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Affirmed

Filed: February 3, 2005

Do Not Publish




                                                  2